Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 1 of 32 PageID# 6480



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

RENEE GALLOWAY, et. al.,

                Plaintiffs,                                         Case No. 3:18cv00406-REP

v.

BIG PICTURE LOANS, LLC; MATT
MARTORELLO; and ASCENSION
TECHNOLOGIES, INC.

            Defendants.
______________________________________________ /

     TRIBAL DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
      MOTION FOR LEAVE TO FILE SECOND AMENDED CLASS COMPLAINT

         Defendants, Big Picture Loans, LLC and Ascension Technologies, LLC (collectively, the

“Tribal Defendants”), by counsel, submit this memorandum in opposition to Plaintiffs’ Motion for

Leave to File Second Amended Class Complaint (the “Motion”) (ECF No. 185.)

                                         INTRODUCTION

         Through their proposed Second Amended Complaint, Plaintiffs seek to exponentially and

chaotically multiply this proceeding by asserting thousands of separate claims (3,530 in total)

across 24 Plaintiffs, 22 Defendants, and 30 causes of action.

         First, as a procedural matter, Plaintiffs’ proposed amendments are late under the Court’s

Scheduling Order, without good cause for a late submission.         Virtually all of the 19 new

Defendants sought to be added to this already-complex litigation were disclosed to Plaintiffs by

December 7, 2017. Thus, amendment is improper under the strict standards of Fed. R. Civ. P.

16(b).

         Second, Plaintiffs’ 30 causes of action are improperly group-plead, as each is generally

plead across three to seven boilerplate paragraphs that collectively accuse the “Defendants” of
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 2 of 32 PageID# 6481



having violated the law. This failure to tether any factual allegations to a particular actor is

independently fatal to amendment.

       Third, granting Plaintiffs’ Motion runs a substantial risk of violating the Defendants’ due

process rights, as Plaintiffs’ proposed 30 causes of action span numerous state laws subject to

Plaintiff-specific, Defendant-specific, and jurisdiction-specific defenses. And, given the massive

complexity of the 3,530 claims sought to be adjudicated, a prejudicial, confusing, and inefficient

trial would be inevitable.

       Fourth, the Court lacks personal jurisdiction over the 19 proposed new Defendants, all of

whom lack the minimum contacts with Virginia necessary to satisfy basic constitutional standards

or comply with the U.S. Supreme Court’s binding precedent in Bristol-Myers Squibb Company v.

Superior Court of California, San Francisco County, 137 S. Ct. 1773 (2017). Allowing non-

Virginia state law claims to be brought by non-Virginia Plaintiffs against non-Virginia Defendants

in this Court is violative of the Constitution’s jurisdictional mandates.

       Fifth, amendment should be denied as to the so-called “investor defendants,” as the federal

claims against them are futile. With those federal claims dismissed, there is no basis to exercise

supplemental jurisdiction over those defendants with respect to the state law claims.

       In sum, Plaintiffs seek amendment in a manner that: (1) is untimely; (2) inconsistent with

rules regarding joinder and standards for due process; (3) seeks to add futile claims; (4) attempts

to have a federal court opine on complex issues of state law; and (5) attempts to bring new Plaintiffs

and new defendants before the Court despite a lack of personal jurisdiction over those claims.

       Apart from incorrect assertions of “timeliness,” Plaintiffs account for none of these issues.

However, each of them is sufficient to prevent amendment, and the Motion should be denied.




                                                  2
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 3 of 32 PageID# 6482



                                           ARGUMENT

I.     Proposed amendment should not delay resolution of the Tribal Defendants’ pending
       motions to dismiss, which should be decided first to determine whether the Court
       contends it has subject matter jurisdiction over them for any purpose.

       Regardless of whether amendment is allowed (which is should not be for the many reasons

below), this Court should proceed to decide the pending motions to dismiss filed by the Tribal

Defendants, which are ripe for decision.

       The new allegations in the proposed Second Amended Class Complaint have no effect on

the pending Rule 12(b)(1) motions filed by the Tribal Defendants, which should be decided first.

(ECF Nos. 39, 41.) Indeed, Plaintiffs’ counsel confirmed no additional jurisdictional discovery

was needed for the Court to resolve those jurisdictional motions, which reflect a record that stands

independent from the new allegations Plaintiffs seek to advance. (See, e.g., ECF No. 81, pp. 22-

23.) Put another way, the subject matter jurisdiction of the Court has been called into question

through motions to dismiss that are fully briefed, and which should be decided first before

assessing whether an amended version of the current complaint should be put on file against them.

       To be clear, the Tribal Defendants’ interest here in receiving a decision on the pending

motions to dismiss is significant. To allow the proposed Second Amended Complaint would

potentially require: (1) undoing the pending briefing on the issue of tribal sovereign immunity; (2)

reopening jurisdictional discovery; (3) substantial time, cost, and argument from 19 Proposed New

Defendant related to their unique legal defenses; and (4) opening up joinder issues, venue

concerns, bankruptcy concerns, cross- and counter-claims, and renewed efforts to stay. The

complications of unwinding the current posture of the case will inevitably delay this matter for

many months. And, Plaintiffs seem to agree that the new proposed pleading does not alter any of

the fundamental arguments regarding sovereignty that are fully briefed before this Court. (See

ECF No. 186 p. 5) (“And although the proposed amendment will add a significant number of

                                                 3
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 4 of 32 PageID# 6483



additional parties, all of the facts supporting the claims against the new parties are already at issue

in this case, and it involves the same illegal lending enterprise.”).

       As such, the Tribal Defendants submit that, if any amendment is allowed, it should be

delayed until after the Court rules on the pending Rule 12(b)(1) jurisdictional motions to determine

whether the Tribal Defendants should be named in connection with any amended pleading.

II.    There is no good cause to permit this untimely amendment.

       Moving to the merits of the Motion itself, the Fourth Circuit has made clear that the “good

cause” standard of Fed. R. Civ. P. 16(b) must be satisfied to justify leave to amend a pleading after

the deadlines of a scheduling order have passed. Nourison Rug Corp. v. Parvizian, 535 F.3d 295,

299 (4th Cir. 2008). This action was filed in June 2018. Here, the Scheduling Order required

amendment to occur by October 12, 2018, and it explicitly noted that “[a]ny such motions filed

thereafter will be entertained only upon a showing of good cause.” (ECF No. 52 at p. 2.)

       The “good cause standard is much different than the more lenient standard contained in

Rule 15(a).” Dilmar Oil Co. v. Federated Mut. Ins. Co., 986 F. Supp. 959, 980 (D.S.C. 1997)

(emphasis added). “Rule 16(b) does not focus on the bad faith of the movant, or the prejudice to

the opposing party.” Id. (emphasis added). Instead, it “focuses on the timeliness of the amendment

and the reasons for its tardy submission.” Ground Zero Museum Workshop v. Wilson, 813 F. Supp.

2d 678, 707 (D. Md. 2011). Indeed, lack of diligence and carelessness are the “hallmarks of failure

to meet the good cause standard.”1 West Virginia Housing Dev. Fund v. Ocwen Tech. Xchange,

Inc., 200 F.R.D. 564, 567 (S.D. W.Va. 2001); Gullo v. City of New York, 540 Fed. Appx. 45, 46-

48 (2d Cir. 2013) (“That defendants suffered no prejudice does not change the fact that plaintiffs


1
 Although diligence is “the primary consideration” and alone defeats a showing of “good cause” when
absent, the court may consider certain other factors in denying amendment, including whether amendment
will “prejudice” the non-moving party. Kassner v. 2nd Avenue Delicatessen, Inc., 496 F.3d 229, 244 (2d
Cir. 2007).
                                                  4
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 5 of 32 PageID# 6484



failed to pursue amendment with diligence.”). Thus, if a proposed amendment is based on

“information that the party knew or should have known prior to the deadline, leave to amend is

properly denied.” Soroof Trading Dev. Co., Ltd. v. GE Microgen, Inc., 283 F.R.D. 142, 147

(S.D.N.Y. 2012).

       In their proposed Second Amended Complaint, Plaintiffs seek to name 19 new Defendants

(the “Proposed New Defendants”): Justin Martorello; Brian McFadden; James Dowd; Simon

Liang; Eventide Credit Acquisitions, LLC; Rebecca Martorello; Brian Jedwab; Amlaur Resources;

Colombia Pipe & Supply Co.; Timothy Arenberg; Terrance Arenberg; DMA Trinity Wealth

Transfer Trust; DTA Trinity Wealth Transfer Trust; Jeremy Davis; Kairos Holdings, LLC;

Breakwater Holdings, LLC; Gallant Capital, LLC; Liont, LLC; and, Bluetech Irrevocable Trust.

All of these Proposed New Defendant (excluding possibly Matt Martorello’s wife, Rebecca) were

identified to Plaintiffs’ counsel no later than December 7, 2017, when the plaintiffs filed their

opposition papers to the Tribal Defendants’ motions to dismiss in Williams, et al. v. Big Picture

Loans, et al., No. 3:17-cv-461 (E.D. Va.) (“Williams”). (See Williams, ECF Nos. 91, 96.) In fact,

the Williams plaintiffs’ opposition briefs in December 2017 relied on exhibits that disclosed a

majority of the Proposed New Defendants:

          Exhibit 91-1 is a December 31, 2015, spreadsheet that reveals the ownership
           interests in Bellicose Capital, LLC and discloses that, Simon Liang, Justin
           Martorello, Brian McFadden, and James Dowd held ownership interests and
           their roles in the companies.

          Exhibit 91-3 is a June 3, 2014 email from James Dowd, to several recipients,
           including Justin Martorello and Brian McFadden related to a direct mail
           recommendation.

          Exhibit 91-5 is a January 6, 2014 email chain regarding a “Meeting with Cheryl
           Parker Rose @ CFPB” including Justin Martorello among the recipients.

          Exhibit 91-7 is a September 11, 2015 email thread titled “Sale Model” and
           including Justin Martorello and Brian McFadden among the recipients. The
           exhibit includes an attachment that identifies Timothy Arenberg, Colombia

                                               5
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 6 of 32 PageID# 6485



           Pipe & Supply Co., Terrance Arenberg, DTA Trinity Wealth Transfer Trust,
           and DMA Trinity Wealth Transfer Trust.

          Exhibit 91-8 is the February 9, 2015 Certification of Formation for Eventide
           Credit Acquisitions, LLC.

          Exhibit 91-10 is the Secured Promissory Note between Tribal Economic
           Holdings, LLC and Eventide Credit Acquisitions, LLC.

          Exhibit 91-11 is a January 27, 2016 attachment to the “Operating Agreement of
           Eventide Acquisitions, LLC” listing Eventide’s members and their membership
           interest, and includes: Breakwater Holdings, LLC; Gallant Capital, LLC; Justin
           Martorello; Brian McFadden; James Dowd; and, Simon Lang.

          Exhibit 91-16 is the Loan and Security Agreement between Tribal Economic
           Holdings, LLC and Eventide Credit Acquisitions, LLC.

Indeed, Plaintiffs sought to depose Dowd, Liang, and McFadden in the summer of 2018, which is

a clear example of Plaintiff’s knowledge of those individuals. (See Williams, ECF No. 199.)

       Moreover, in the fall of 2017, Matt Martorello produced numerous documents in Williams

that identified the identities and roles of the Proposed New Defendants, including:

          Martorello produced a “Resolution of SourcePoint VI, LLC” that appoints
           Liont, LLC as the manager of SourcePoint VI, LLC.                  See
           MARTORELLO_003429.

          Martorello produced a December 31, 2013 spreadsheet identifying the
           “Bellicose and Bluetech Organizational Structure” that identified the
           organization of Bluetech Irrevocable Trust, including the position of
           Breakwater Holdings in that organization. See MARTORELLO_003658.

          Martorello produced a March 2016 spreadsheet with several workbooks, one of
           which details the “Notes Assumed” by Eventide related to its merger with
           Bellicose and the acquisition by TED. The spreadsheet lists several “Note
           Holders:” Colombia Pipe & Supply Co.; Timothy Arenberg; Terrance
           Arenberg; DTA Trinity Wealth Transfer Trust; DMA Trinity Wealth Transfer
           Trust; Jeremy Davis. See MARTORELLO_000408.

          Martorello produced an April 10, 2017 letter from Amlaur Resources, LLC,
           signed by Brian Jedwab, to Chippewa Valley Bank, concerning a deposit
           control agreement. See MARTORELLO_003921.




                                                6
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 7 of 32 PageID# 6486



           Martorello produced several spreadsheets that identified “Amlaur” as a creditor.
            See, e.g., MARTORELLO_004762.2

Furthermore, by this Court’s Order, the materials in Williams have been available to the Plaintiffs

in Galloway since October 19, 2018, six months before they moved to amend in this action. (See

ECF No. 64.) In short, the Proposed New Defendants were not “unknown to the Plaintiffs prior

to the deadline to file an amended complaint in this case,” as claimed. (See ECF No. 186 p 4.)

Nor did Plaintiffs moved for an amendment soon after learning of this new evidence, as required.

        For these reasons, amendment should be denied. See Deasy v. Hill, 83 F.2d 38, 40 (4th

Cir. 1987) (“A motion to amend should be made as soon as the necessity for altering the pleading

becomes apparent.”). Indeed, this Court’s Scheduling Order is “not a frivolous piece of paper, idly

entered, which can be cavalierly disregarded by counsel without peril.” Ground Zero Museum

Workshop v. Wilson, 813 F. Supp. 2d 678, 707 (D. Md. 2011). Thus, “it is proper for a court to

deny a motion to amend when the plaintiff knew or should have known facts which formed the

basis for the new claim and failed to present any valid reason why they were not previously raised.”

Stidham v. Jackson, No. 2:07cv28, 2007 U.S. Dist. LEXIS 54032, at *10 (W.D. Va. July 26, 2007)

(citing First Nat’l Bank of Louisville v. Master Auto Serv. Corp., 693 F.2d 308, 314 (4th Cir.

1982)); Wildauer v. Frederick County, 993 F.2d 369, 372 (4th Cir. 1991) (refusal to permit

amendment where motion was made after scheduling order deadline and information was available

to the plaintiff earlier).

III.    The claims in the proposed Complaint are impermissibly group-pled.

        This Court should also reject the proposed Second Amended Complaint under the

standards set forth in Fed. R. Civ. P. 8(a). Plaintiffs’: (1) conclusory 30 causes of action; (2) across


2
 Copies of all of these documents and their dates of production can be made available for in camera review,
as needed. But, Plaintiffs will not be able to contest their basic substance and timing, which renders their
attachment as exhibits unnecessary at this juncture.
                                                     7
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 8 of 32 PageID# 6487



the laws of more than a dozen states; (3) against 22 separately-situated Defendants, make no

attempt to tether the divergent elements of proof to any factual allegations for any particular actor.

Indeed, each cause of action is generally plead across five or so boilerplate paragraphs that

collectively accuse the “Defendants” of having violated the law. To use but one of many, many

like examples, the seventh cause of action under California’s Business and Professional Code

vaguely accuses all Defendants of engaging in “unlawful, unfair, and deceptive practices.” SAC

at ¶¶ 388-391. That group pleading is manifestly improper.

       Allegations which are group pled against multiple defendants are insufficient, as a matter

of law, when they fail to provide fair notice to each defendant of the specific actionable conduct

and claims asserted against it. See, e.g., Parker Auto Body Inc v. State Farm Mut. Auto. Ins. Co.,

2016 WL 4041000, at *5 (M.D. Fla. July 28, 2016) (“Rule 8(a) is violated where a plaintiff, by

engaging in ‘group pleading,’ fails to give each defendant fair notice of the claims against it.”);

Bassam v. Bank of Am., 2015 WL 4127745, at *7 (C.D. Cal. July 8, 2015) (“By failing to

differentiate among defendants or specify which defendant is the subject of Plaintiff’s various

allegations, Plaintiff’s Complaint violates Rule 8(a)(2) because it fails to provide [the defendant]

with fair notice of its alleged misconduct.”); see also Krell v. Queen Anne’s Cty., 2018 U.S. Dist.

LEXIS 209288, *61 (D. Md. Dec. 12, 2018) (holding that claims against “Defendant Correction[s]

Officers” were “conclusory allegations made against a group of individuals” that was “not specific

enough to state a claim that satisfies Rule 8(a).”).

       In this case, Plaintiffs have asserted their 30 causes of action under federal and state law

against 22 defendants, all of which are separately situated, and many of which have had no alleged

interaction at all. However, in their 30 causes of action, Plaintiffs make no attempt to differentiate

among the various actors, explain how the elements of their claim (including threshold definitional

issues for the statutes invoked) apply to each defendant, or provide any factual allegations

                                                  8
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 9 of 32 PageID# 6488



satisfying the elements of the claims asserted. Instead, this Court is left to guess how each actor

would fit into the 30 causes of action, and only then after independently conducting extensive

research into the elements of each claim. That violates the particularity requirement of Rule 8(a),

and amendment should be denied.

IV.    The joinder of more than 3,500 separate claims is unprecedented in its scope and
       inconsistent with due process.

       Although independently decisive, Plaintiffs’ impermissible group pleading is a symptom

of a much larger problem. Plaintiffs’ group pleading is a recognition of the fact that any attempt

to particularize the allegations across individual Defendants is virtually impossible in this case

given the incredible number of claims asserted; claims that each Defendant has a due process right

to separately contest, including with respect to the facts of each Plaintiff.

       Specifically, the Proposed Second Amended Complaint involves 24 individual Plaintiffs,

22 individual defendants, and 30 separate causes of action lodged under federal RICO and various

state statutes under the laws of Virginia, California, Ohio, Illinois, Indiana, Washington, Florida,

Texas, New Jersey, North Carolina, Maryland, Georgia, and Michigan. All told, when multiplying

the claims of each Plaintiffs against the 30 causes of action plead, 3,530 claims have been pled –

some of them by all Plaintiffs and/or against all Defendants, and others brought by or against only

subsets. The Proposed Second Amended Complaint would be unprecedented in its scope, wildly

unmanageable, and thus contrary to due process.

       A.      The claims asserted are fact-dependent and subject to unique defenses,
               including legal defenses that will vary by state.

       The propriety of joinder of multiple plaintiffs and defendants in a single lawsuit is governed

by Fed. R. Civ. P. 20(a). Under Rule 20(a), joinder is permitted when claims are asserted “arising

out of the same transaction, occurrence, or series of transactions or occurrences and if any

questions of law or fact common to all those persons will arise in the action.” Id. Both

                                                  9
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 10 of 32 PageID# 6489



requirements must be fulfilled to satisfy the Rule. See, e.g., Elmore v. Henderson, 227 F.3d 1009,

1012 (7th Cir. 2000). And, when joinder would not be proper under Rule 20, leave to amend

should be denied. See, e.g., Jackson v. Jernigan, No. 3:16-CV-00750, 2017 U.S. Dist. LEXIS

71965, *11 (W.D. Ky. 2017). The individualized nature of Plaintiffs’ 3,500 proposed claims

against 22 separate Defendants belies a claim of “commonality” and requires denial of the Motion.

       First, the individual Defendants sought to be added in Plaintiffs’ Second Amended

Complaint are not only numerous (adding 18 new defendants), but also factually vary as to each

defendant’s alleged role. For instance, Plaintiffs seek to add as defendants:

          Matt Martorello’s wife and brother, Rebecca Martorello and Justin Martorello;

          Four individuals (Brian McFadden, James Dowd, and Simon Liang), that were
           employed by Bellicose Capital, LLC at various times and in varying roles;

          Numerous alleged lenders to the Tribal Defendants (Amlaur Resources, Columbia Pipe
           & Supply Co., DMA Trinity Wealth Transfer Trust, DTA Trinity Wealth Transfer
           Trust, etc.);

          Various employees of the alleged lenders to the Tribal Defendants in their individual
           capacity (Brian Jedwab, Timothy Arenberg, Terrence Arenberg);

          Five other companies that were allegedly created by Matt Martorello and were involved
           in some undefined activity connected to the Tribal Defendants.

This multiplicity of diverse defendants is inconsistent with the mandates of Rule 20.

       The Fourth Circuit has recognized that Rule 20’s “transaction or occurrence” test permits

joiner of only “reasonably related claims for relief by or against different parties.” Saval v. BL

Ltd., 710 F.2d 1027, 1031 (4th Cir. 1982). And, merely “committing the same type of violation in

the same way does not link defendants together for purposes of joinder.” LHF Prods. v. Doe, No.

3:16cv284, 2016 U.S. Dist. LEXIS 177743, at *11 (E.D. Va. Dec. 22, 2016). Plaintiffs are thus

required to plead “specific facts showing actual or concerted activity from which the Court could

infer that joinder would be proper.” Id. (citation omitted) (emphasis in original).


                                                10
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 11 of 32 PageID# 6490



       The resolution of Plaintiffs’ thousands of claims as to any single defendant would be highly

individualized in their factual presentation and defenses. To use but one example, the proposed

ninth cause of action is a class claim brought by the “Illinois Plaintiffs” against all Defendants

under the Illinois Consumer Fraud Act (815 ILCS 505/2); SAC at ¶¶ 398-401. The elements of a

claim under the Illinois Consumer Fraud Act are: “(1) a deceptive act or practice by defendant; (2)

defendant’s intent that plaintiff rely on the deception; and (3) that the deception occurred in the

course of conduct involving trade and commerce.” Connick v. Suzuki Motor Co., 174 Ill. 2d 482,

501, 675 N.E.2d 584, 593 (1996). “[A] valid claim [also] must show that the consumer fraud

proximately caused plaintiff’s injury.” Id. (citation omitted).

       Thus, with respect to just one of the 30 causes of action in Plaintiffs’ proposed Second

Amended Complaint, each “Illinois Plaintiff” must prove – with respect to each of the 22

Defendants – that each of the three prima facie elements are satisfied, as well as proximate

causation of damages. That includes proof by each “Illinois Plaintiff” that each of the 22

Defendants had the requite “intent that plaintiff rely on the deception.” Id. at 501. A similar

analysis will be multiplied across each one of Plaintiffs’ 30 proposed causes of action.

       Federal courts, including those within the Fourth Circuit, have consistently denied joinder

of claims requiring individualized factual determinations to assess liability, even when some

factual overlap exists among the plaintiffs with respect to the named defendants. See, e.g., Saval,

710 F.2d at 1031-32 (affirming decision that allegations of fraud and breach of federal warranties

concerning similar problems with automobiles failed to satisfy transactional test under Rule 20(a));

Martinez v. Haleas, No. 07 C 6112, 2010 U.S. Dist. LEXIS 31498, at *8-9 (N.D. Ill. Mar. 30,

2010) (“While there are similarities between each of the arrests in question – Haleas was the

arresting officer in each and each arrest was for DUI – all of the arrests took place on different

dates, in different locations, and under distinct circumstances during a two year period.”).

                                                 11
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 12 of 32 PageID# 6491



       Second, Plaintiffs’ claims also will vary across all defendants based on the peculiarities of

each state’s law. For instance, the Tribal Defendants and Matt Martorello have already identified

in the Williams matter what they consider to be a unique and dispositive defense under the law of

the Commonwealth of Virginia, where the Supreme Court of Virginia has held that the applicable

choice of law provision controls over state usury claims. Settlement Funding LLC v. Neumann-

Lillie, 274 Va. 76, 80 (2007). While this Court disagreed with the arguments previously raised by

the Tribal Defendants and Matt Martorello in that regard, there can be no question that such an

issue is a substantial one, and one which that need to be litigated individually across each state.

       B.      Amendment would lead to a wholly unmanageable discovery and trial process.

       Permitting amendment of the Complaint in this case would not only contravene Rule 20, it

would run afoul of the purpose of that rule “to promote trial convenience and expedite the final

determination of disputes,” Saval, 710 F.2d at 1031, because, as a practical matter, such cases

would present multiple “trials confusingly squeezed into one.” Cunningham, 218 F.R.D. at 455.

               1.      A joint trial with 24 Plaintiffs and 22 Defendants inevitably will result
                       in prejudice, confusion, and inefficiency.

       Distilled to its essence, any joint trial in this matter would involve a single jury presiding

over the 3,500 claims of 24 Plaintiffs who assert varied factual grievances to be proved by different

evidence against 22 Defendants.       Where different evidence is involved, including different

witnesses, so that a single jury could be easily confused, courts have repeatedly held that joinder

is improper. Haleas, 2010 U.S. Dist. LEXIS 31498, at *8-9 (“Without severance of each plaintiff’s

claim, a jury would be required to hear evidence and make factual determinations concerning

thirteen separate events in one trial. This would likely be confusing to the jury, prejudicial to

defendants, and undermine any other economies in litigation that may come from allowing joinder

of plaintiffs.”). Likewise, where a jury’s hearing different evidence may prejudice the defendant


                                                 12
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 13 of 32 PageID# 6492



and “deflect the jury’s attention from the merits of each individual plaintiff’s claim,” those claims

should be severed. Lover, 248 F.R.D. at 323 (quoting Klimaski v. Parexel Int’l, 2005 WL 857350,

at *2 (E.D. Pa. June 24, 2005)).

       This Court has previously considered such concerns in the analogous context of Fed. R.

Civ. P. 23, which is also at issue here given the putative class nature of this proceeding. In Lowery

v. Circuit City Stores, Inc., 158 F.3d 742 (4th Cir. 1998), the Fourth Circuit affirmed the Court’s

decision to decertify an employment-discrimination class action. Id. at 753. The plaintiffs accused

Circuit City of engaging in pattern or practice of discrimination that resulted in adverse

employment treatment of class members. Id. at 749. The plaintiffs indicated that evidence on

forty-three class members would be presented at trial to show the pattern and practice, and that

approximately 200 persons would be included in the class. Id. at 754. In denying certification,

the district court determined that this trial procedure would be “unfair and inefficient.” Id. at 754.

In particular, the district court focused on the overlap in evidence in the two phases, which could

cause prejudice to the defendant and undercut any alleged efficiency savings. Id. The Fourth

Circuit then affirmed the decertification decision on the basis that the district court had legitimate

concerns that the class would be “unwieldy and unfair to Circuit City.” Id. at 758.

       In this action, there can be little doubt of the substantial risk of confusion and unfair

prejudice if a single jury is allowed to hear all 24 Plaintiffs’ claims against 22 separate Defendants

in a single proceeding. As described supra, the proposed ninth cause of action under the Illinois

Consumer Fraud Act would require proof of all three prima facie elements, including intent and

proximate causation of damages, as to each of the 22 Defendants. That same or similar analysis

will be multiplied 30 times across each one of Plaintiffs’ proposed causes of action and involve

divergent sources of proof. Yet, the jury would be exposed to all such testimony and evidence.

Such circumstances raise the very real potential for bias and unfair prejudice to defendants, and

                                                 13
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 14 of 32 PageID# 6493



such a trial should not be allowed. See, e.g., Wynn, 234 F.Supp.2d at 1067 (denying joinder of

fifty plaintiffs due to inevitable prejudice to the defendants).

               2.      Logistical concerns militate strongly in favor of denying amendment.

       In stark contrast to the complete certainty of an unwieldy, exceedingly-lengthy, confusing

and prejudicial trial, the proposed joinder of 24 Plaintiffs and 22 Defendants raises a host of

unanswered questions, which include, but are certainly not limited to: (1) in what order Plaintiffs

and/or defendants will be tried and why; (2) how such a lengthy trial can be completed in a

reasonable time to accommodate the many other litigants needing the Court’s attention; (3)

whether separate jury instructions or jury verdict forms would be used; (4) to what extent evidence

introduced for one Plaintiff can be used with respect to another Plaintiff; (5) when and how expert

testimony will be introduced and made clear to which Plaintiff it applies; and (6) how the jurors

can meaningfully recall testimony relative to 24 individual Plaintiffs and/or 22 loosely-connected

defendants that was given weeks or months prior to their deliberations. The logistical implications

alone of a joint trial for all 24 Plaintiffs (e.g., 100 or more business days of evidence) would be

overwhelming for the Court, the jury, and all parties involved on any number of levels.

       To be clear, this chaos would also not be limited to trial. Discovery in this case – with 22

Defendants collectively serving thousands of requests for admission, requests for production, and

interrogatories on 24 Plaintiffs and vice versa – would quickly spiral out of control and beyond the

Court’s capabilities to mediate any disputes in an efficient yet informed manner. Even managing

the schedules of counsel for depositions and case management conferences would be problematic.

Plaintiffs’ allegations also span many years, and discovery would also result in dozens, if not

hundreds, of subpoenas. Scores of depositions would also be permitted under the Federal Rules

of Civil Procedure. Thus, even severing the case for trial would come far too late.



                                                  14
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 15 of 32 PageID# 6494



V.     The Court lacks personal jurisdiction over the 19 Proposed New Defendants.3

       Amendment should also be denied against the 19 new Defendants because the Court lacks

personal jurisdiction over them and the putative class members they seek to represent. Indeed,

there is no possible basis for jurisdiction for the new out-of-state Plaintiffs asserting classes for

proposed non-Virginia class members against non-Virginia defendants. Plaintiff’s conceptions of

jurisdiction have stretched the concept well beyond its breaking point.

       A.      Exercising personal jurisdiction over the Proposed New Defendants violates
               core principles of due process.

       “In Virginia, to establish jurisdiction over a nonresident, this Court must consider first

whether jurisdiction is authorized by Virginia law, and then whether the exercise of jurisdiction

comports with the due process requirements of the Fourteenth Amendment to the United States

Constitution.” 5EI, LLC v. Take Action Media, Inc., No. 1:12cv492 (JCC/TRJ), 2012 U.S. Dist.

LEXIS 132443, at *9 (E.D. Va. Sep. 17, 2012) (citing Consulting Eng’rs Corp. v. Geometric, Ltd.,

561 F.3d 273, 277 (4th Cir. 2009)). A defendant must have certain “minimum contacts” with the

forum such “as make it reasonable . . . to require the corporation to defend the particular suit which

is brought there.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316-17 (1945).

       A court may assert either specific jurisdiction over a defendant where the cause of action

arises out of or relates to the defendant’s contacts with the forum state, or general jurisdiction

based on a defendant’s general and more persistent contacts with the forum state that are unrelated

to the allegations of the suit. ALS Scan, Inc. v. Digital Service Consultants, Inc., 293 F.3d 707,

712 (4th Cir. 2002). Ordinarily, the “minimum contacts” must be “continuous and systematic,” as

opposed to “casual . . . single or isolated,” id. at 317, a requirement springing from the essential



3
 A plaintiff bears the burden “to prove grounds for jurisdiction by a preponderance of the evidence[,]”
Mylan Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 59-60 (4th Cir. 1993).
                                                  15
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 16 of 32 PageID# 6495



principle “that there be some act by which the defendant purposefully avails itself of the privilege

of conducting activities within the forum State, thus invoking the benefits and protections of its

laws.” Chung v. NANA Dev. Corp., 783 F.2d 1124, 1126-27 (4th Cir. 1986). “The significant

contacts considered are those actually generated by the defendant.” Id. at 1127. This focus on a

defendant’s own acts “serves the underlying due process objective of fair notice, giving ‘a degree

of predictability to the legal system that allows potential defendants to structure their primary

conduct with some minimum assurance as to where that conduct will and will not render them

liable to suit.’” Id. (citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 298 (1980)).

       None of the Proposed New Defendants reside in Virginia. (Compl. ¶¶ 49-67.) Nor are any

of the Proposed New Defendants incorporated under the laws of Virginia or have their principal

place of business in Virginia. Id. Plaintiffs thus cannot satisfy their burden of proving that the

Court has general jurisdiction over the Proposed New Defendants. See Daimler AG v. Bauman,

134 S. Ct. 746, 760 (2014).

       Moreover, none of the Proposed New Defendants is alleged to have any connection to

Virginia or activity in Virginia whatsoever, thereby also failing to satisfy the minimum standards

for specific jurisdiction and core principles of due process. The Court may exercise specific

jurisdiction over a defendant if: (1) the defendant purposefully availed itself of the privileges of

conducting activities in the forum, thereby invoking the benefits and protections of its laws, or

purposely directed conduct at the forum that has effects in the forum; (2) the claim arises out of

the defendant’s forum-related activities; and (3) the exercise of jurisdiction comports with fair play

and substantial justice. See Mitrano v. Hawes, 377 F.3d 402, 406–07 (4th Cir. 2004); see also

Burger King, Corp. v. Rudzewicz, 471 U.S. 462, 472–76 (1985). Plaintiffs have failed to allege

any contact at all – much less the constitutionally-required “minimum contacts” – between the

Proposed New Defendants and Virginia. Indeed, “[u]nique or insignificant relations with the

                                                 16
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 17 of 32 PageID# 6496



forum suggest an absence of purposefulness, leading to the conclusion that subjecting the

defendant to personal jurisdiction would be fundamentally unfair.” Id. That is the case here.

        B.      At minimum, the Court lacks personal jurisdiction over claims brought by the
                out-of-state Plaintiffs against the Proposed New Defendants.

        At minimum, and for the reasons stated in Section IV.A, supra, the Court cannot exercise

personal jurisdiction over the claims of the non-Virginia Plaintiffs4 against all of the Proposed

New Defendants – who are all non-Virginia residents. There is absolutely no connection to this

forum for those Plaintiffs. A line must be drawn. Due process principles prohibit jurisdiction in

a Virginia federal court over claims lodged in that attenuated posture and permutation of the case.

        C.      Jurisdiction is not proper under the RICO Act.

        Faced with these facts, and based on prior experience, Plaintiffs will inevitably argue that

personal jurisdiction over the Proposed New Defendants is proper because Federal Rule of Civil

Procedure 4(k)(1)(D) authorizes a court to exercise personal jurisdiction consistent with due

process over any defendant who has been served with a summons as “authorized by a federal

statute,” and will then claim that 18 U.S.C. § 1965(d) authorizes nationwide service of summonses

in RICO actions. Plaintiffs will likely cite ESAB Group, Inc. v. Centricut, Inc., 126 F.3d 617 (4th

Cir. 1997), for that proposition, where the Fourth Circuit held that § 1965(d) authorizes nationwide

services of summonses on defendants and thus authorizes the exercise of personal jurisdiction,

subject to other due process constraints under the Fifth Amendment, which the Fourth Circuit also

held were satisfied. Id. at 626–27. Yet, the Court can – and should – disregard ESAB.5




4
 This group consists of Plaintiffs Browne, Buchert, Nolte, Minor, Titus, Pough, Martinez, Grandy,
Sherman, Avent, Gray, Green, Madison, Hamm, Thomas, Paavo, and Tarleton.
5
  The Tribal Defendants note that the Court has disagreed with this statutory argument in prior cases, but
they lodge it here for preservation purposes.
                                                   17
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 18 of 32 PageID# 6497



        The ESAB court’s interpretation of § 1965(d) is inconsistent with that provision’s plain

language. Subsection 1965(d) only provides for nationwide service of with respect to those types

of process that are not authorized by other provisions of § 1965: “All other process in any action

or proceeding under this chapter may be served on any person in any judicial district in which such

person resides . . . .” 18 U.S.C. § 1965(d) (emphases added). Thus, the section necessarily does

not refer to subsections (a)-(c), which themselves refer to summonses. Put another way, because

§ 1965(d) concerns only the types of process not otherwise set forth in the statute, and because §§

1965(a) and (b) each specifically provide for service of a summons, § 1965(d) cannot be read to

authorize nationwide service of a summons on a defendant.

        This logic is underscored by the litany of decisions to disagree with ESAB based on the

plain language of § 1965 and its numerous subparts. Every other federal circuit court and federal

district court to consider the issue has disagreed with the Fourth Circuit’s analysis in light of the

foregoing analysis.6 Indeed, even the U.S. Department of Justice, the federal agency responsible

for criminal enforcement of the RICO Act, has publicly rejected the ESAB court’s interpretation

of § 1965(d) when considering the other subsections.7 For those reasons, this Court should follow

the plain text of § 1965 and reject any interpretation that seeks to authorize nationwide service of

a summons on the Proposed New Defendants.

        Furthermore, even if § 1965(d) did authorize nationwide service of a summons, ESAB

recognized that “due process” must still be satisfied. 126 F.3d at 626-27. With that independent

requirement in mind, this Court must account for numerous Supreme Court decisions issued after


6
 See, e.g., Cory v. Aztec Steel Bldg., Inc., 468 F.3d 1226 (10th Cir. 2006); Nutrimost, LLC v. Werfel, No.
2:15-cv-531, 2016 WL 5107730, at *6 (W.D. Pa. Mar. 2, 2016); FC Inv. Grp. LC v. IFX Markets, Ltd., 529
F.3d 1087 (D.C. Cir. 2008); Rolls-Royce Corp. v. Heros, Inc., 576 F. Supp. 2d 765, 779 (N.D. Tex. 2008).
7
 See U.S. Dept. of Justice, Criminal Division, Organized Crime & Racketeering Section, Civil RICO: A
Manual     for      Federal    Attorneys,     at     94     n.81  (Oct.    2007),    available    at
https://www.justice.gov/criminal/foia/docs/2007civil-rico.pdf.
                                                   18
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 19 of 32 PageID# 6498



the ESAB decision, all of which hold that an assertion of general personal jurisdiction over a

defendant is inconsistent with due process absent extensive contacts with the forum. See, e.g.,

Daimler, 134 S. Ct. at 761 (“Such exorbitant exercises of all-purpose jurisdiction would scarcely

permit out-of-state defendants to structure their primary conduct with some minimum assurance

as to where that conduct will and will not render them liable to suit.” Id. at 761–62 (citation and

quotation marks omitted); Walden v. Fiore, 134 S. Ct. 1115, 1123 (2014) (“Due process . . .

requires that a defendant be haled into court in a forum State based on his own affiliation with the

State, not based on the random, fortuitous, or attenuated contacts he makes by interacting with

other persons affiliated with the State.” Id. at 1123.

       Notably, the existence of these intervening and binding authorities has been identified by

courts within the Fourth Circuit as rejecting claims of personal jurisdiction based on nothing more

than service of process under the RICO statute. See Gibson v. Confie Ins. Group Holdings, Inc.,

No. 2:16cv02872, 2017 U.S. Dist. LEXIS 105702 (D.S.C. July 10, 2017).

       The same result must obtain here, where the Proposed New Defendants have no contacts

with Virginia, let alone the substantial contacts that were still insufficient to ground personal

jurisdiction in cases such as Daimler. And, as noted above, that conclusion is particularly acute

for the non-Virginia Plaintiffs asserting out-of-state classes against the proposed non-Virginia

defendants. Even the broadest reading of ESAB cannot endorse such a result.

       At bottom, to the extent that Plaintiffs argue that Congress through the statute, or the

Supreme Court using the rules enabling act, can create personal jurisdiction in Virginia on claims

that otherwise could not be brought in Virginia, this argument must be rejected. Personal

jurisdiction depends on due process, which rests on the Fourth Amendment of the U.S.

Constitution, which is the supreme law of the land. It is the Constitution that trumps statutes and

rules. And to the extent case law suggests that it is the other way around – that statutes and rules

                                                 19
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 20 of 32 PageID# 6499



can negate strictures of Due Process – such case law is plainly contrary to the current teachings

of the Supreme Court’s most recent personal jurisdiction holdings and cannot control here.

       D.      The Court lacks personal jurisdiction over the Proposed New Defendants
               pursuant to the U.S. Supreme Court’s ruling in Bristol-Myers Squibb.

       In addition to the lack of personal jurisdiction over the proposed out-of-state Defendants

and out-of-state Plaintiffs, this Court also lacks personal jurisdiction over the putative out-of-state

class members implicated by the non-Virginia class claims.

       Plaintiffs allege 30 putative class claims in their proposed Second Amended Complaint –

some of which are alleged on a national basis and others which are state-only classes for Plaintiffs

residing in Virginia, California, Ohio, Illinois, Indiana, Washington, Florida, Texas, New Jersey,

North Carolina, Maryland, Georgia, and Michigan. Yet, this Court lacks personal jurisdiction over

the Proposed New Defendants to adjudicate the claims of putative class members who: (1) are not

located in Virginia; and (2) who did not engage in any activity connected to the Proposed New

Defendants in Virginia.8 In such circumstances, there is no jurisdictional link to this forum.

       The Supreme Court recently decided Bristol-Myers Squibb Company v. Superior Court of

California, San Francisco County, 137 S. Ct. 1773 (2017), which rejected an attempted assertion

of personal jurisdiction over a non-resident defendant by plaintiffs with no connection to activity

occurring in the chosen forum. In Bristol-Myers, more than 600 plaintiffs (only eighty-six (86) of

whom were California residents) filed a civil action in a California state court against

Bristol-Myers. 137 S. Ct. at 1777. Bristol-Myers moved to quash service of summons on the

nonresidents’ claims, asserting lack of personal jurisdiction, which the trial court granted. Id. at

1778. Ultimately affirming the decision of the trial court, the Supreme Court emphasized that a



8
  The Proposed New Defendants are all organized and located out-of-state and are not subject to general
jurisdiction in Virginia. (See Compl. ¶¶ 49-67.)
                                                  20
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 21 of 32 PageID# 6500



plaintiff’s claim must arise out of the defendant’s contacts with the forum to permit the imposition

of personal jurisdiction over the defendant. “What is needed . . . is a connection between the forum

and the specific claims at issue.” Id. at 1781. As we have explained, “a defendant’s relationship

with a . . . third party, standing alone, is an insufficient basis for jurisdiction. This remains true

even when third parties (here, the plaintiffs who reside in California) can bring claims similar to

those brought by the nonresidents.” Id. (internal citation omitted).

       Here, Plaintiffs filed 30 class claims in a Virginia federal court, most of which are brought

by non-Virginia Plaintiffs alleging claims under non-Virginia state laws against the Proposed New

Defendants with no connections or activities in Virginia. Bristol-Myers prohibits exactly this type

of scattershot pleading with no concern for the limits of due process.

       Although Bristol-Myers was not in the context of a class action, its holding is nonetheless

applicable to a putative class action. Indeed, the Bristol-Myers holding must apply in the class

action context because personal jurisdiction is limited by due process, and Rule 23 cannot abridge

a defendant’s due process rights to present its defenses. Lindsey, 405 U.S. at 66.

       For these reasons, since Bristol-Myers, numerous federal courts have applied its holdings

to limit nationwide class actions that improperly seek to include claims with no connection to the

forum state. See, e.g., Al Haj v. Pfizer Inc., No. 17 C 6730, 2018 U.S. Dist. LEXIS 62487, at *17

(N.D. Ill. Apr. 13, 2018) (“Nothing in Bristol-Myers suggests that it does not apply to named

plaintiffs in a putative class action; rather, the Court reaffirmed a generally applicable principle –

that due process requires a ‘connection between the forum and the specific claims at issue.’”). This

Court should do the same.

VI.    Amendment is futile against the “investor defendants.”

       Matt Martorello has separately opposed Plaintiff’s attempt to amend and join his relatives,

businesses, and unrelated trusts to this case. The Tribal Defendants join those arguments, which

                                                 21
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 22 of 32 PageID# 6501



need not be repeated here. In addition to those arguments, however, a core part of Plaintiff’s

attempt to dramatically multiply these proceedings against the Tribal Defendants is the requested

addition of so-called “investor defendants” to the proposed Second Amended Complaint. Those

investor defendants are Amlaur Resources, Columbia Pipe, Timothy Arenberg, Terrance

Arenberg, Jeremy Davis, DTA Trinity Wealth Transfer Trust, and DMA Trinity Wealth Transfer

Trust, and Brian Jedwab. Plaintiffs seek to hold them liable under three substantive provisions of

RICO (§ 1962(a), (b), and (c), as well as § 1962(d)), which can give rise to liability for conspiring

to violate one or more of the three foregoing subsections, as well as under state law.

       The proposed addition of these investor defendants is not a well-founded attempt to plead

claims under RICO or state law. Instead, it is an attempt to exert leverage over Big Picture and

Ascension and gain litigation advantage by seeking to involve their sources of capital, thereby

disrupting through the litigation process itself what the law does not allow. As detailed below, the

proposed RICO claims in Counts One through Four against the investor defendants fail on multiple

grounds as a matter of law. Thus, leave to amend should also be denied as to them on the basis of

futility. Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986) (a court must deny

leave to amend under Rule 15(a) “when the amendment . . . would have been futile.”).

       A.      RICO claims against the investor defendants fail for lack of proximate cause.

       To state a RICO claim under any subsection, plaintiffs must establish that the conduct at

issue proximately caused them harm. Hemi Group, LLC v. City of New York, 559 U.S. 1, 9 (2010).

The Supreme Court has evaluated proximate cause in RICO actions using common-law principles,

holding that proximate cause requires a “direct relation between the injury asserted and the

injurious conduct alleged.” Id. A plaintiff cannot state a RICO claim where “the causal

connection [is] considered too tenuous” or where “plaintiff’s theory ignored the more immediate

causes of their injuries . . . ” Mid Atl. Telecom, Inc. v. Long Distance Servs., Inc., 18 F.3d 260,

                                                 22
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 23 of 32 PageID# 6502



263 (4th Cir. 1994). Thus, when a court evaluates a RICO claim for proximate causation, the

central question is whether the alleged violation led directly to the plaintiff’s injuries.” Anza v.

Ideal Steel Supply Corp., 547 U.S. 451, 461 (2006); accord Walters v. McMahen, 684 F.3d 435,

443-45 (4th Cir. 2012); Caviness v. Derand Resources Corp., 983 F.2d 1295, 1305 (4th Cir.

1993).

         Plaintiffs’ claim of causation against the investor defendants straightforwardly fails these

tests. Extending money to a lender bears no direct relation to Plaintiffs’ alleged injury (collection

of usurious interest from Plaintiffs based on lending contracts voluntarily executed between Big

Picture and Plaintiffs.). Instead, a series of intervening acts was required by both the lender and

Plaintiffs with respect to the loans that were freely-executed by Plaintiffs with Big Picture and/or

Red Rock. That lack of direct relation is fatal to Plaintiffs’ RICO claims, as recently confirmed

by binding Supreme Court precedent. Hemi Group, 559 U.S. at 11 (even though the defendant’s

failure to file required reports with the state helped customers who owed taxes to avoid paying

them, the Court refused to “stretc[h] the causal chain of a RICO violation so far . . . [when] the

City’s harm was caused directly by the customers, not Hemi”). Simply put, the “[r]einvestment

of proceeds from alleged racketeering activity back into the enterprise to continue its racketeering

activity,” as alleged here, “is insufficient to show proximate causation.” Sybersound Records, Inc.

v. UAV Corp., 517 F.3d 1137, 1149 (9th Cir. 2008). That is all that is alleged here.

         Further, the deficiency of any claim of proximate-cause is made plain by removing the

investor defendants’ loans from the Proposed Second Amended Complaint’s narrative. See, e.g.,

Walters, 684 F.3d at 444-45 (4th Cir. 2012) (using this mode of analysis to determine proximate

cause). If Big Picture had made usurious loans and collected unlawful debt from Plaintiffs without

any capital from the investor defendants, then Plaintiffs’ alleged injury would be the exact same.

Plaintiffs further make no attempt to try and tie any of their individual injuries to the funding of

                                                 23
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 24 of 32 PageID# 6503



any particular investor. Indeed, such a claim would be implausible, as the “investment” identified

by Plaintiffs generally occurred in 2012, 2013, and 2014, see Amend. Compl. ¶¶ 218-224, whereas

Plaintiffs did not take out their alleged loans until 2015-2018. Id. at ¶¶ 250-333. Thus, the

challenged actions of the investor defendants through investment and reinvestment were complete

before Plaintiffs applied for their any loans, which also defeats a showing of proximate cause.

        B.        Plaintiffs have failed to state a claim against the investor defendants under
                  RICO § 1962(b).

        In addition to the macroscopic failings with respect to causation, Plaintiffs’ RICO claims

against the investor defendants also fail under RICO §§ 1962(b) and (c) on additional grounds.

        RICO § 1962(b) makes it “unlawful for any person through a pattern of racketeering

activity . . . to acquire or maintain, directly or indirectly, any interest in or control of any enterprise

which is engaged in, or the activities of which affect, interstate or foreign commerce.” 18 U.S.C.

§ 1962(b). For the reasons set forth below, Plaintiffs do not allege that the investor defendants

“control” the operations of Big Picture or Ascension, nor could they. And, as to the “interest”

alleged, Plaintiffs can only claim that the investor defendants have been provided with “a security

interest Big Picture’s collateral, including its consumer loans and accounts receivable.” Amend.

Compl. ¶ 231. That type of monetary “interest” in accounts receivable, however, is not what is

contemplated by the statute. Instead, based on an extensive survey of the legislative history of this

provision, courts have concluded that “the ‘interest’ contemplated in . . . § 1962(b) is in the nature

of a proprietary one, such as the acquisition of stock,” which would allow the acquiring party to

exert a degree of control in the alleged affairs. Moffatt, Enterprises, Inc. v. Borden, Inc., 763 F.

Supp. 143, 147 (E.D. Pa. 1990) (emphasis added). That is not alleged to be present here. Thus,

the claim under § 1962(b) is futile and amendment should not be permitted under that provision

of the statute.


                                                    24
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 25 of 32 PageID# 6504



       C.      Plaintiffs have failed to state a claim against the investor defendants under
               RICO § 1962(c).

       RICO § 1962(c) states that “it shall be unlawful for any person employed by or associated

with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

pattern of racketeering activity or collection of unlawful debt.” Plaintiffs’ claims under § 1962(c)

fail in that they cannot allege that any investor defendant exercised any control over the challenged

lending operation or that the investor defendants were part of the challenged “enterprise.”

               1.      The investor defendants did not “control” the lending operation.

       Directly relevant to the claims against the investor defendants, courts considering claims

under § 1962(c) have routinely held that an investor relationship “does not qualify as ‘conducting

or participating’ in the affairs of a RICO enterprise, even when the defendant is aware of the

enterprise’s unlawful activity. . . . Plaintiffs’ expansive theory of liability would similarly ensnare

any individual or company that loans money to a corrupt enterprise. Capital is the lifeblood of

many businesses, but the important role played by financiers does not, without more, constitute

‘conduct’ within the meaning of RICO.” Flexborrow LLC v. TD Auto Fin. LLC, 255 F. Supp. 3d

406, 416-17 (E.D.N.Y. 2017) (granting motion to dismiss: “Even construing the complaint in a

light most favorable to plaintiffs, their allegations establish that defendant merely provide[d]

professional services to [a third party co-conspirator] by entering into a financing agreement with

that company and making loans to facilitate the sale of automobiles.”) (internal citations omitted).

Put another way, “[l]ending money to an enterprise does not establish a role in directing the

enterprise affairs.” Berry v. Deutsche Bank Trust Co. Ams., No. 07 Civ. 7634, 2008 U.S. Dist.

LEXIS 91561, at *17 (S.D.N.Y. Oct. 21, 2008). Indeed, absent direction and control over an

enterprise, it is settled that “provid[ing] banking services – even with knowledge of the fraud – is


                                                  25
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 26 of 32 PageID# 6505



not enough to state a claim under § 1962(c).” Industrial Bank of Latvia v. Baltic Fin. Corp. No.

93 Civ. 9032, 1994 U.S. Dist. LEXIS 8580, at *8 (S.D.N.Y. June 27, 1994).

       The Fourth Circuit concurs in this analysis. NCNB Nat’l Bank v. Tiller, 814 F.2d 931, 936

(4th Cir. 1987) (affirming dismissal of RICO claims: “NCNB’s only interest in either company

was in its status as a secured lender. The normal incidents of a borrower-lender relationship,

including monitoring, protection and disposition of collateral, do not amount to control. Actual

day-to-day involvement in management and operations of the borrower or the ability to compel

the borrower to engage in unusual transactions is required for the purposes of showing that a

lending institution had control over a borrower.”).

       When weighed against these standards, the proposed Second Amended Complaint does not

state a viable claim against the investor defendants. Apart from allegations regarding the size of

the loans provided by the investor defendants, see Amend. Compl. ¶¶ 218-225, the entirety of the

allegations against the investor defendants are made in the following paragraphs:

          The loans were a “large part” of Red Rock’s success;

          Each investor received “periodic updates” from Bellicose and SourcePoint,
           including as to the status of the public docket of litigation initiated by the Tribe
           in New York against the New York Department of Financial Services;

          Each investor “had an opportunity to withdraw their money from the enterprise”
           but did not do so;

          Each investor executed a “direct loan and Security Agreement and Promissory
           Note with Big Picture,” which provided them with a “security interest” in Big
           Picture’s collateral;

          Each investor defendant continues to invest in the “enterprise.”

See id. Despite the production of tens of thousands of pages of documents from third parties and

parties alike, when constrained by the limits of Rule 11, these allegations are all Plaintiffs can




                                                26
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 27 of 32 PageID# 6506



muster. And, these allegations are reflective of standard arrangements between innumerable

corporate borrowers and investors across all industries.

        Nowhere do Plaintiffs allege that these investor defendants “controlled” the “day-to-day”

“management and operations” of the “enterprise,” or that the investor defendants had the authority

to compel the “borrower to engage in unusual transactions” outside the scope of its usual business,

which would be required to try and bring them under the ambit of RICO. NCNB Nat’l Bank, 814

F.2d at 936. Indeed, such an allegation would itself be contradictory of the repeated (but false)

claims that co-Defendant Matt Martorello and his companies/former non-tribal employees – and

not the investor defendants or the Tribe – “control[s] the day-to-day operations of the lending

enterprise.” Amend. Compl. ¶ 11; see also, e.g., id. at ¶¶ 151; 194; 196; 197; 20. Plaintiffs have

thus plead themselves out of court for these investor defendants by: (1) failing to allege that the

control the day-to-day operations of Big Picture and Ascension; (2) identifying other actors,

namely Matt Martorello, who they claim do exercise such control. Thus, the RICO claims against

the investor defendants all fail.9 See United States v. Mouzone, 687 F.3d 207, 218 (4th Cir. 2012)

(rejecting RICO liability based on defendant’s “mere association” with the enterprise).

               2.       Plaintiffs have not alleged that the investor defendants are part of any
                        “distinct enterprise.”

        In addition to demonstrating “control” in exchange for investment, to allege a RICO

“enterprise” under § 1962(c), RICO plaintiffs must also plead “an ongoing organization, formal or

informal, and . . . evidence that the various associates function as a continuing unit.” United States



9
 Plaintiffs will no doubt cite to Solomon v. Am. Web Loan, No. 4:17-cv-145, 2019 U.S. Dist. LEXIS 48420
(E.D. Va. Mar. 22, 2019), for their claim that the investor defendants can remain in this action and subject
to RICO under § 1962(c). But, in that case, “Plaintiffs have alleged that [lender] Defendants’ participated
in extensive ongoing monitoring and rigorous oversight regarding its loan to [the customer]. . . . Plaintiffs’
allegations support that [the lender’s] monitoring included a thorough knowledge of the lending scheme
between [the customer] and American Web Loan, and sufficient control over [the customer’s] relationship
with America.” Id. at *14. Nothing of the sort is pleaded here.
                                                     27
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 28 of 32 PageID# 6507



v. Turkette, 452 U.S. 576, 583 (1981); accord Palmetto State Med. Ctr., Inc. v. Operation Lifeline,

117 F.3d 142, 148 (4th Cir. 1997) (citing Turkette, 524 U.S. at 583); Limestone Dev. Corp. v.

Village of Lemont, 520 F.3d 797, 805 (7th Cir. 2008) (RICO “‘enterprise’ requires proof of ‘an

ongoing structure of persons associated through time, joined in purpose, and organized in a manner

amenable to hierarchical or consensual decision-making’”). Consequently, liability under §

1962(c) “depends on showing that the defendants conducted or participated in the conduct of the

‘enterprise’s affairs,’ not just their own affairs.” Reves, 507 U.S. at 185 (emphasis in original);

see also Levinson v. Mass. Mut. Life Ins. Co., No. 06-cv-086, 2006 WL 3337419, at *7 (E.D. Va.

Nov. 9, 2006) (dismissing RICO claim where complaint “offered no facts to show that Defendants

were acting outside the scope of their typical business affairs” to join the alleged “enterprise”).

       With these standards in mind, Plaintiffs allege no facts plausibly alleging the investor

defendants’ role in the enterprise’s “functioning as a continuing unit,” Turkette, 452 U.S. at 583,

let alone how they fit into the hierarchical “structure” of the lending “enterprise” or participated in

the enterprise’s affairs rather than their own, Reves, 507 U.S. at 185. Nor does the Complaint

attempt to articulate how any of the investor defendants were somehow “acting outside the scope

of their typical business affairs” in connection with their investments in Big Picture/Red Rock.

Levinson, 2006 WL 3337419, at *7. To the contrary, all that is alleged is a typical lender-creditor

relationship by entities that typically invest in lending operations. That is insufficient.

       D.      Plaintiffs have failed to state any possible RICO claim against DTA Trinity
               Wealth Transfer Trust, DMA Trinity Wealth Transfer Trust, Jeremy David,
               Amlaur Resources, and Brian Jedwab.

       All of the RICO claims in Plaintiffs’ proposed Second Amended Complaint also must be

dismissed against a subset of the investor defendants (DTA Trinity Wealth Transfer Trust, DMA

Trinity Wealth Transfer Trust, Jeremy David, Amlaur Resources, and Brian Jedwab), as Plaintiffs

have failed to plead a “pattern” of racketeering activity against those defendants.

                                                  28
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 29 of 32 PageID# 6508



       Each RICO claim plead alleges a “pattern” of racketeering activity as an element of its

claim. Under the statute, a “pattern” requires that at least two acts of racketeering activity within

a ten-year period be pleaded. 18 U.S.C. § 1961(5); accord H.J., Inc. v. Northwestern Bell Tel. Co.,

492 U.S. 229, 239 (1989). For each of the five investor defendants identified in the foregoing

paragraph, however, Plaintiffs allege only the existence of a single loan within the prior ten years.

Amend. Compl. ¶¶ 222-225. Thus, independent from all of the above failings, there can be no

RICO claim against those five investor defendants, and amendment should be denied as to them.

       E.      With no viable federal claims remaining against the investor defendants, the
               pendent state law claims against them should be dismissed.

       Plaintiffs claim that this Court has original jurisdiction over the investor defendants due to

their RICO claims, and “supplemental jurisdiction” over the investor defendants with respect to

their remaining “state law claims.” Amend. Compl. ¶ 19. With the RICO claims against the

investor defendants deemed futile, however, and assuming that the Court has not otherwise

declined to hear such claims for the reasons above, the Court should decline to exercise

supplemental jurisdiction over them under § 1367 with respect to the state law claims.

       It is well established that, in general, “where the federal claims are dismissed before trial,

pendent state law claims should be dismissed as well.” Aliff, 2016 U.S. Dist. LEXIS 131310, at

*36 (S.D. W.Va. Sept. 26, 2016) (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715,

726 (1966)). While a district court retains jurisdiction over the state law claims once the federal

claims have been dismissed, Fourth Circuit precedents “evince a strong preference that state law

issues be left to state courts in the absence of diversity or federal question jurisdiction.” Arrington

v. City of Raleigh, 369 F. App’x 420, 423 (4th Cir. 2010) (finding reversible error in a case where

all federal claims had been dismissed and the district court failed to sua sponte decline to exercise

supplemental jurisdiction over state law claims and remand to state court). That should occur here.


                                                  29
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 30 of 32 PageID# 6509



                                           CONCLUSION

       For the reasons set forth above, Big Pictire Loans, LLC and Ascension Technologies, LLC

respectfully request that the Court: (1) decide their pending motions to dismiss; (2) deny Plaintiff’s

motion; and (3) grant them such other and further relief as may be appropriate.

                                               BIG PICTURE LOANS, LLC,
                                               ASCENSION TECHNOLOGIES, LLC


                                               By:/s/ Timothy J. St. George
                                               David N. Anthony
                                               Virginia State Bar No. 31696
                                               Timothy J. St. George
                                               Virginia State Bar No. 77349
                                               TROUTMAN SANDERS LLP
                                               1001 Haxall Point
                                               Richmond, Virginia 23219
                                               Telephone: (804) 697-5410
                                               Facsimile: (804) 698-5118
                                               Email: david.anthony@troutmansanders.com
                                               Email: tim.stgeorge@troutmansanders.com

                                               Justin A. Gray (admitted pro hac vice)
                                               ROSETTE, LLP
                                               44 Grandville Ave.
                                               SW Suite 300
                                               Grand Rapids, MI 49503
                                               Telephone: (269) 283-5005
                                               Facsimile: (517) 913-6443
                                               Email: jgray@rosettelaw.com




                                                 30
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 31 of 32 PageID# 6510



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of April 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System which will then send a notification of such filing

(NEF) to the following:

 Kristi C. Kelly                                   Craig C. Marchiando
 Andrew J. Guzzo                                   Elizabeth W. Hanes
 Casey S. Nash                                     Leonard A. Bennett
 KELLY & CRANDALL PLC                              CONSUMER LITIGATION ASSOCIATES
 3925 Chain Bridge Road, Suite 202                 763 J. Clyde Morris Blvd., Suite 1A
 Fairfax, VA 22030                                 Newport News, VA 23601
 Telephone: 703-424-7570                           Telephone: 757-930-3660
 Facsimile: 703-591-0167                           Facsimile: 757-930-3662
 Email: kkelly@kellyandcrandall.com                Email: craig@clalegal.com
 Email: aguzzo@kellyandcrandall.com                Email: elizabeth@clalegal.com
 Email: casey@kellyandcrandall.com                 Email: lenbennett@clalegal.com
 Counsel for Plaintiffs                            Counsel for Plaintiffs

 Eleanor M. Drake                                  James W. Speer
 John G. Albanese                                  VIRGINIA POVERTY LAW CENTER
 BERGER & MONTAGUE                                 919 E. Main Street, Suite 610
 43 S.E. Main St., Suite 505                       Richmond, VA 23219
 Minneapolis, MN 55414                             Telephone: 804-782-9430
 Telephone: 612-594-5999                           Facsimile: 804-649-0974
 Facsimile: 612-584-4470                           Email: jay@vplc.orga
 Email: emdrake@bm.net                             Counsel for Plaintiffs
 Email: jalbanese@bm.net
 Counsel for Plaintiffs
 Beth E. Terrell                                   David F. Herman
 Elizabeth A. Adams                                Jonathan P. Boughrum
 Jennifer R. Murray                                Richard L. Scheff
 TERRELL MARSHALL LAW GROUP                        ARMSTRONG TEASDALE LLP
 PLLC                                              1500 Market Street
 936 North 34th St., Suite 300                     12th Floor – East Tower
 Seattle, WA 98103-6689                            Philadelphia, PA 19102
 Telephone: 206-816-6603                           Telephone: 215-246-3479
 Facsimile: 206-319-5450                           Facsimile: 215-569-8228
 Email: bterrell@terrellmarshall.com               Email: dherman@armstrongteasdale.com
 Email: eadams@terrellmarshall.com                 Email: jboughrum@ armstrongteasdale.com
 Email: jmurray@terrellmarshall.com                Email: rscheff@ armstrongteasdale.com
 Counsel for Plaintiffs                            Counsel for Defendant Matt Martorello




                                                31
Case 3:18-cv-00406-REP Document 213 Filed 04/19/19 Page 32 of 32 PageID# 6511



 Hugh McCoy Fain, III
 John M. Erbach
 Maurice F. Mullins
 SPOTTS FAIN PC
 411 E Franklin St.
 PO Box 1555
 Richmond, VA 23218-1555
 Telephone: 804-788-1190
 Facsimile: 804-697-2144
 Email: hfain@spottsfain.com
 Email: jerbach@spottsfain.com
 Email: cumllins@spottsfain.com
 Counsel for Matt Martorello


                                   /s/ Timothy J. St. George
                                   Timothy J. St. George
                                   Virginia State Bar No. 77349
                                   Counsel for Defendants
                                   TROUTMAN SANDERS LLP
                                   1001 Haxall Point
                                   Richmond, Virginia 23219
                                   Telephone: (804) 697-1245
                                   Facsimile: (804) 698-1300
                                   Email: tim.stgeorge@troutmansanders.com




                                     32
38541879
